              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00151-MR
           (CRIMINAL CASE NO. 1:15-cr-00085-MR-WCM-15)

CAIN HAMILTON STRICKLAND,       )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                    ORDER
                                )
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s pro se Motion to

Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 [Doc.

1].

      Petitioner pleaded guilty in the underlying criminal case to a single

count of conspiracy to possess with intent to distribute methamphetamine.

[See Criminal Case No. 1:15-cr-00085-MR-WCM (“CR”) Doc. 473:

Acceptance of Guilty PLea].         He was sentenced to 128 months’

imprisonment followed by five years of supervised release in a Judgment

that was entered on April 10, 2017. [CR Doc. 576: Judgment]. He did not

file a direct appeal.




         Case 1:20-cv-00151-MR Document 2 Filed 06/23/20 Page 1 of 4
      Petitioner’s § 2255 Motion to Vacate is dated June 8, 2020. [Doc. 1].

He appears to raise claims of ineffective assistance of trial counsel, breach

of the plea agreement, and sentencing error.

      The § 2255 Motion to Vacate is insufficient to proceed in that it has not

been submitted on the required form and is not signed under penalty of

perjury.1 See Rule 2(b)(5), (c), 28 U.S.C.A. foll. § 2255. Petitioner shall have

thirty (30) days to amend his § 2255 Motion to Vacate to correct these

deficiencies. If Petitioner fails to amend his § 2255 Motion to Vacate within

the specified time, this action will be closed without further notice.

      Further, the § 2255 Motion to Vacate appears to be time-barred. A

one-year statute of limitation applies to motions to vacate under § 2255,

which runs from the latest of:

             (1) the date on which the judgment of conviction becomes
             final;

             (2) the date on which the impediment to making a motion
             created by governmental action in violation of the
             Constitution or laws of the United States is removed, if the
             movant was prevented from making a motion by such
             governmental action;

             (3) the date on which the right asserted was initially
             recognized by the Supreme Court, if that right has been


1 Petitioner has been provided a copy of the § 2255 form on at least two prior occasions.
[See CR Docs. 611, 614].
                                            2



          Case 1:20-cv-00151-MR Document 2 Filed 06/23/20 Page 2 of 4
            newly recognized by the Supreme Court and made
            retroactively applicable to cases on collateral review; or

            (4) the date on which the facts supporting the claim or
            claims presented could have been discovered through the
            exercise of due diligence.

28 U.S.C. § 2255(f).

      Equitable tolling of the period to file a petition for collateral review is

available when the petitioner demonstrates “(1) the has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his

way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649

(2010); see Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005) (“Generally, a

litigant seeking equitable tolling bears the burden of establishing two

elements.”).

      On the present record, it appears that Petitioner’s § 2255 Motion to

Vacate is subject to dismissal as time-barred because it was filed more than

one year after his conviction and sentence became final.            If Petitioner

chooses to amend his § 2255 Motion to Vacate, he should explain why his §

2255 petition is timely. See Hill v. Braxton, 277 F.3d 701 (4th Cir. 2002).

Petitioner’s failure to do so will likely result in any Amended Motion to Vacate

being dismissed with prejudice as time-barred.



                                       3



         Case 1:20-cv-00151-MR Document 2 Filed 06/23/20 Page 3 of 4
      IT IS, THEREFORE, ORDERED that Petitioner shall resubmit the §

2255 Motion to Vacate, signed under penalty of perjury, within thirty (30)

days from entry of this Order. If Petitioner fails to do so, the § 2255 Motion

to Vacate will be dismissed without further notice.

      IT IS FURTHER ORDERED that, if Plaintiff chooses to file an

Amended § 2255 Motion to Vacate, he must explain why it is timely filed. His

failure to do so will likely result in any Amended § 2255 Motion to Vacate

being dismissed with prejudice as time-barred.

      The Clerk of Court is respectfully directed to send the Petitioner

another § 2255 motion form along with a copy of this Order.

      IT IS SO ORDERED.      Signed: June 23, 2020




                                         4



        Case 1:20-cv-00151-MR Document 2 Filed 06/23/20 Page 4 of 4
